Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Focke, Reg. No. 79,145 on 2/28/22.

The application has been amended as follows: 
In The Specification
On page 21, line 13, “www.imgt.org” has been replaced with --w w w.imgt.org--.
On page 114, line 11, “(www.idtdna.com/CodonOpt)” has been replaced with –(w w w.idtdna.com/CodonOpt)--

In the Claims
(Currently Amended) An anti-podocalyxin antibody, comprising: 
a VHCDR1 having amino acid sequence GIDLSSYA set forth in SEQ ID NO: 13; 
a VHCDR2 having amino acid sequence IYASGSI set forth in SEQ ID NO: 15;
a VHCDR3 having amino acid sequence ARAGYYFGGNYDLNL set forth in SEQ ID NO: 16; 
a VLCDR1 having amino acid sequence QSISNY set forth in SEQ ID NO: 17;
and 
        a VLCDR3 having amino acid sequence QQGYVSNNLDNI set forth in SEQ ID NO: 11, 
wherein the amino acid sequences of CDRs are defined based on IMGT;
 b)	a VHCDR1 having amino acid sequence GIDLSSYAMG set forth in SEQ ID NO: 12; 
a VHCDR2 having amino acid sequence FIYASGSI set forth in SEQ ID NO: 14; a VHCDR3 having amino acid sequence AGYYFGGNYDLNL set forth in SEQ ID NO: 8;
a VLCDR1 having amino acid sequence QASQSISNYLA set forth in SEQ ID NO: 9;
a VLCDR2 having amino acid sequence RASTLAS set forth in SEQ ID NO: 10; and a VLCDR3 having amino acid sequence QQGYVSNNLDNI set forth in SEQ ID NO: 11, 
wherein the amino acid sequences of CDRs are defined based on Chotia;
a VHCDR1 having amino acid sequence SYAMG set forth in SEQ ID NO: 6;
a VHCDR2 having amino acid sequence FIYASGSIFYASWAKG set forth in SEQ ID NO: 7; 
a VHCDR3 having amino acid sequence AGYYFGGNYDLNL set forth in SEQ ID NO: 8;
a VLCDR1 having amino acid sequence QASQSISNYLA set forth in SEQ ID NO: 9;
a VLCDR2 having amino acid sequence RASTLAS set forth in SEQ ID NO: 10; and a VLCDR3 having amino acid sequence QQGYVSNNLDNI set forth in SEQ ID NO: 11, 
wherein the amino acid sequences of CDRs are defined based on Kabat; 
a VHCDR1 having amino acid sequence GYTFTSYV set forth in SEQ ID NO: 21; 
a VHCDR2 having amino acid sequence IHPYNDGT set forth in SEQ ID NO: 24; a VHCDR3 having amino acid sequence ARSWDWYFDV set forth in SEQ ID NO: 26; 
a VLCDR1 having amino acid sequence SNVRY set forth in SEQ ID NO: [30]28;
and
a VLCDR3 having amino acid sequence QQWISNPLT set forth in SEQ ID NO: 31,
 wherein the amino acid sequences of CDRs are defined based on IMGT;
a VHCDR1 having amino acid sequence GYTFTSYVMH set forth in SEQ ID NO: 20;
a VHCDR2 having amino acid sequence YIHPYNDGT set forth in SEQ ID NO: 23;
a VHCDR3 having amino acid sequence SWDWYFDV set forth in SEQ ID NO: 25;
 a VLCDR1 having amino acid sequence SANSNVRYIH set forth in SEQ ID NO: 27; 
a VLCDR2 having amino acid sequence DTSKLSS set forth in SEQ ID NO: 29; and a VLCDR3 having amino acid sequence QQWISNPLT set forth in SEQ ID NO: 31, 
wherein the amino acid sequences of CDRs are defined based on Chotia; or 
a VHCDR1 having amino acid sequence SYVMH set forth in SEQ ID NO: 19;  
a VHCDR2 having amino acid sequence YIHPYNDGTNYNEKFKG set forth in SEQ ID NO: 22;
a VHCDR3 having amino acid sequence SWDWYFDV set forth in SEQ ID NO: 25;
a VLCDR1 having amino acid sequence SANSNVRYIH set forth in SEQ ID NO: 27;
a VLCDR2 having amino acid sequence DTSKLSS set forth in SEQ ID NO: 29; and a VLCDR3 having amino acid sequence QQWISNPLT set forth in SEQ ID NO: 31,
wherein the amino acid sequences of CDRs are defined based on Kabat.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643